Colcock, J.
I am in favour of the motion. I think the witness should have made a return as to the duces tecum, or that part of the subpoena which required him to bring the books. I also think that a sheriff’s books are public property, and that whoever may be in possession of them, is bound to produce them, when called for by legal authority, even though as evidence against himself; nor can I conceive that there can be a doubt, but that when a sale has taken place, a sheriff, or his representatives, are bound to account for the proceeds.
Justices Gkimke, Nott, Bay and Smith concurred.